—Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered April 1, 1993, convicting him of burglary in the third degree and grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court improperly refused to sentence him pursuant to a plea bargaining agreement since it did not sufficiently determine whether he had failed to comply with a condition previously imposed by the court. However, the defendant was given an opportunity to address the court and he raised no question about his failure to comply with the condition. Accordingly, the trial court properly imposed sentence (see, People v Ayers, 192 AD2d 1134).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.